Citation Nr: 1311407	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  08-20 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

(Aside from these claims at issue, the Board also previously, in August 2011, remanded additional claims of entitlement to service connection for Type II Diabetes Mellitus and for several additional disabilities alleged to be secondary complications, namely, a kidney disability, heart disability, hypertension, eye disability, and right and left hand neuropathy, and the development of these other claims has not been completed, so they have not been returned to the Board.)


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and his friend, K.F.


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1969 to June 1974.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO determined there was new and material evidence since a prior June 1990 final and binding decision and, therefore, reopened these claims for service connection for hearing loss and tinnitus.  However, the RO then proceeded to deny these claims on their underlying merits after de novo review.

Irrespective of what the RO had determined as concerning whether there was new and material evidence to reopen these claims, however, so, too, did the Board have to make this threshold preliminary determination, before proceeding further, because this initial determination affected the Board's jurisdiction to adjudicate these claims on their underlying merits.  The Board has a legal duty to address this question regardless of the RO's actions.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (1996).  This is because this threshold preliminary determination affects the Board's jurisdiction to reach the underlying claims to adjudicate them on a de novo basis.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  If the Board found that no such evidence had been submitted, that is where the analysis must have ended, and what the RO determined in this regard would have been irrelevant since further analysis, beyond consideration of whether the evidence received was new and material, would neither have been required nor permitted.  Barnett at 1384 and Butler at 171.  See also McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  See, too, Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); VAOPGCPREC 05-92 (March 4, 1992).

But prior to making this threshold preliminary determination, the Board noticed that the Veteran had requested a hearing before the Board concerning these hearing loss and tinnitus claims, however, had not been provided this hearing.  The Board therefore remanded these claims in August 2011 so he could testify at a hearing before a Veterans Law Judge of the Board.  The Veteran had this requested hearing (a videoconference hearing) in January 2012 before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing was associated with the claims file for consideration.

The Board subsequently issued a decision in March 2012 agreeing that there was new and material evidence and, therefore, reopening these claims of entitlement to service connection for hearing loss and tinnitus.  But rather than immediately readjudicating these claims on their underlying merits, the Board instead remanded them so the Veteran could be provided a VA audiological examination for compensation purposes to first determine whether he had sufficient hearing loss to be considered a ratable disability according to the threshold minimum requirements of 38 C.F.R. § 3.385 (2012) and then, if confirmed he does, for a medical nexus opinion concerning the etiologies of his hearing loss and tinnitus, but especially in terms of the likelihood these conditions are related or attributable to his military service and, in particular, to noise exposure during his service of the type alleged.  He had this necessary VA examination in April 2012, and the examiner provided the requested medical nexus opinions.  But still further comment is needed to properly adjudicate these claims.  Thus, partly for this reason, the Board is again remanding these claims to the RO via the Appeals Management Center (AMC) in Washington, DC.



REMAND

These claims for bilateral hearing loss and tinnitus  require still further development before being decided on appeal.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  And although the Board sincerely regrets the additional delay that inevitably will result as a consequence of this additional remand of these claims, it is necessary to ensure there is a complete record upon which to adjudicate these claims and to afford the Veteran every possible consideration.

According to the evidence of record, the Veteran attended an audiology consultation at the Fort Collins Vet Center in December 2010.  At that time, it appears that an audiogram was performed, however, the results of that examination are not in the file.  Specifically, the record directs the reader "[t]o view the audiometric data, please refer to Audiogram Display under Tools."  See VA Audiology Consult Report dated December 7, 2010.  Similarly, a November 2007 Audiology Progress Note from the Cheyenne VA Medical Center directs the reader to "see scanned doc. 5-3-01," however, there are no records from any VA medical center in the file dating back to 2001.  See VA Audiology Progress Note dated November 28, 2007.

VA has a duty to assist the Veteran in obtaining relevant records, including from Federal agencies, so including from VA medical centers.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of VA records since generated and maintained within VA's healthcare system, so they are deemed to be of record even if not physically in the file).  Neither the Veteran's physical nor electronic ("Virtual VA") claim files contain these records.  Therefore, these claims must be remanded so that all outstanding VA evaluation and treatment records relevant to these claims can be obtained and placed in his claims file for consideration.


As already alluded to, the Board also previously remanded these claims in March 2012 so the Veteran could be provided a VA audiology examination for compensation purposes to first determine whether he had sufficient hearing loss to be considered a ratable disability according to the threshold minimum requirements of 38 C.F.R. § 3.385 (2012) and then, if confirmed he does, for a medical nexus opinion concerning the etiologies of his hearing loss and tinnitus, but especially in terms of the likelihood these conditions are related or attributable to his military service and, in particular, to noise exposure during his service of the type alleged.

He had this requested VA audiology examination in April 2012 and received a diagnosis of bilateral sensorineural hearing loss.  Moreover, according to the results of the audiogram on which this diagnosis was predicated, he has sufficient hearing loss in each ear, so bilaterally, to be considered a ratable disability by VA standards, meaning as determined by the requirements of 38 C.F.R. § 3.385.

Resolution of this claim and the claim for tinnitus therefore turns instead on whether these conditions are related or attributable to his military service as he is alleging, and specifically the result of the type of noise exposure and consequent injury (acoustic trauma) he claims to have experienced during his service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

Regarding this determinative issue of causation, the April 2012 VA audiology examiner concluded the Veteran's hearing loss was unrelated to his military service because his "hearing was WNL [within normal limits] at separation" from service, referring to the results of the audiogram he had when exiting service.


This commenting VA examiner also diagnosed tinnitus, but similarly concluded that it, too, was unrelated to the Veteran's military service because its "date of onset is not related to military service."  This apparently was in reference to another indication in this examination report when, in response to the date and circumstances of onset of tinnitus, it was indicated this condition had started "'years ago', not in the military."  See VA examination dated April 17, 2012.

Whenever, as here, the Board provides an examination for the purpose of obtaining evidence concerning claims, the Board must ensure the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The April 2012 VA examination is inadequate because the examiner needs to explain why there would be expectation of immediate, rather than delayed-onset, hearing loss and tinnitus, if accepting that the Veteran had the type of noise exposure alleged during his military service.  He is not precluded from establishing his entitlement to service connection simply because his hearing was within normal limits at time of separation from service.  Rather, a hearing loss disability diagnosed after service may be service connected if the evidence nonetheless shows it is related to the Veteran's service.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  So, on remand, the examiner needs to provide a more detailed explanation concerning the etiology of the Veteran's hearing loss, particularly, again, insofar as why his hearing loss, if indeed the result of noise exposure during his military service, should have been evident during his military separation examination.

Similarly, in regards to the Veteran's tinnitus, further explanation is needed to support the examiner's opinion that its date of onset, which he reported as after service rather than during the Veteran's service, precludes service connection.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[a] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion).  This additional comment is especially needed since at other times during the course of this appeal, including during his January 2012 videoconference hearing before the Board, the Veteran claimed to have experienced continuous tinnitus since his service.

For both the hearing loss and tinnitus claims, it must be borne in mind that service connection is permissible for a disability first diagnosed after service if the evidence, including that pertinent to service, establishes the disability was incurred in service.  38 C.F.R. § 3.303(d).

To this end, the VA examiner should comment on the changes in the Veteran's hearing that were noted during service.  Specifically, at his entrance examination, his puretone thresholds, in decibels, were as follows:




HERTZ


Nov. 1968
500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
10
10
0
0
0

See Report of Medical Examination dated November 21, 1968.

In comparison, when reexamined for separation from service, his puretone thresholds, in decibels, were as follows:





HERTZ


May 1974
500
1000
2000
3000
4000
RIGHT
20
10
0
0
15
LEFT
20
10
0
0
15

See Report of Medical Examination dated May 28, 1974.

It appears, then, that he had a threshold shift in hearing during his service in his right ear at 500, 1000 and 4000 Hertz and in his left ear at 500 and 4000 Hertz.  Whether this change is clinically significant is beyond the competence of the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert).  So this also should be addressed in the clarifying opinion.

Because of these noted inadequacies, additional medical comment is needed to assist in deciding these claims for bilateral hearing loss and tinnitus.  See Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  See, too, 38 C.F.R. § 4.2 (reiterating that it is incumbent on the Board to return a medical examination report as inadequate for rating purposes).

Accordingly, these claims for hearing loss and tinnitus are again REMANDED for the following additional development and consideration:

1.  Associate with the Veteran's claims file (either the physical file or electronic ("Virtual VA") paperless file the audiological results mentioned in the December 7, 2010 VA Audiology Consultation Report, and the "scanned doc. 5-3-01" mentioned in the November 28, 2007 VA Audiology Progress Note.  A record of all attempts and responses to locate these additional records should be kept and noted in the file.  Additionally, all updated treatment records from the Cheyenne VAMC and the Fort Collins Outpatient Clinic, from March 2011 to the present, should be obtained and placed in the Veteran's file for consideration.

2.  Upon receipt of all additional records, have the VA compensation examiner that evaluated the Veteran in April 2012, following and as a result of the Board's prior remand, provide supplemental comment (an addendum opinion) explaining why the Veteran's hearing loss and tinnitus should have manifested during his military service, as opposed to not until after, if indeed due to the type of noise exposure he claims to have experienced while in service.  In other words, this examiner needs to discuss why there is expectation of more immediate onset of these conditions following the inciting or precipitating acoustic trauma, rather than delayed onset.  It therefore may be necessary to cite to medical treatise evidence or literature supporting this notion that these conditions necessarily should have been evident during the Veteran's service, including during his military separation examination, rather than not until after his service had concluded.

If, for whatever reason, it is not possible or feasible to have this same examiner provide this further comment, then obtain it from someone else that is qualified to make these necessary determinations regarding causation.  In this eventuality, however, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed or, instead, he/she can provide this requested comment merely by reviewing the file and already existing evidence.

3.  Ensure the examiner, whoever designated, provides the additional comment and explanation the Board has indicated is needed to properly adjudicate these claims for service connection for bilateral hearing loss and tinnitus.  If not, take corrective action.  38 C.F.R. § 4.2.


4.  Then readjudicate these claims for  service connection for bilateral hearing loss and tinnitus on their underlying merits (i.e., on a de novo basis) in light of this and all other additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

By this remand, the Board intimates no opinion as to the final outcome warranted concerning these claims.  The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


